Citation Nr: 1108656	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a back disorder.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1985 to August 1990 and from January 31, 1991, to February 4, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision on behalf of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was initially scheduled for a Regional Office hearing before a Decision Review Officer (DRO) in December 2008; however, he canceled that hearing.  See VA Form 21-4138 dated in December 2008.  However, a review of the record reveals that in correspondence dated in July 2009 the Veteran expressed his desire to present testimony at a hearing before a DRO at the Regional Office.  See VA Form 21-4138 dated in July 2009, submitted by the Veteran's representative on his behalf.  Subsequently, additional evidence pertinent to the issues on appeal was received in June 2010 which has not been considered in a prior agency of original jurisdiction (AOJ) adjudication.  As the Veteran has not been provided a personal hearing and has not waived AOJ consideration of the additional evidence, the case must be remanded for additional development.  38 C.F.R. § 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a hearing before a Decision Review Officer at the Regional Office as soon as practicable.  

2.  After completion of additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


